Citation Nr: 1602143	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In February 2015, the Board reopened the Veteran's claim and broadened the issue of service connection to include both PTSD and a psychiatric disorder other than PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In August 2015, the Board again remanded the matter for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary because the medical opinion obtained pursuant to the Board's August 2015 remand is not adequate.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board "confers on the veteran as a matter of law, the right to compliance with the remand orders" and that the Board errs when it fails to ensure compliance with the terms of the remand). 

Specifically, in the February 2015 remand, the Board requested that the Veteran be afforded a VA examination in which the examiner provided a determination and complete rationale as to whether or not the Veteran suffered from a psychiatric disability-to include anxiety, depression, and a psychosis not otherwise specified that manifested during or as a result of active military service.

In August 2015, the Board determined the examiner's opinion was inadequate, for the determination lacked a rationale.  The examiner determined the Veteran's psychiatric disabilities were not related to service solely because the Veteran did not want to discuss his time in service.  Moreover, the examiner failed to discuss statements the Veteran made in the past concerning his stressors in service.  

The Board directed the examiner to provide an addendum opinion in which the examiner clearly diagnosed each of the Veteran's psychiatric disabilities and provided a separate rationale for each disability as to whether or not it was related to service. 

In October 2015, the examiner provided an addendum opinion in which he stated there was no evidence to support the Veteran's past statements about his in-service stressors or his service in Korea.  The examiner did not follow the Board's remand instructions to address each of the Veteran's psychiatric disabilities and provide a nexus determination. 

The Board finds that the VA addendum examination and opinion discussed above is inadequate, and therefore a remand is necessary in order to provide an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinions of record failed to follow the Board's instructions.  Moreover, the Board notes the Veteran's personnel records confirm his service in Korea, thus lending credence to the Veteran's statement that he lost friends while serving in Korea.  The examiner did not address such evidence.

In light of the above, an additional examination and opinion is necessary in order to clarify each of the Veteran's psychiatric disabilities and whether or not the disabilities are related to the Veteran's time in service, to specifically include his time in Korea. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination and opinion by a suitably qualified examiner other than the one utilized previously, in which the examiner provides a determination and complete rationale as to whether it is at least as likely as not the Veteran suffers from a psychiatric disability-to include anxiety, depression, and a psychosis not otherwise specified that manifested during or as a result of active military service.

In making these determinations, the examiner should particularly consider the Veteran's statements concerning losing friends in Korea, as well as his service personnel records demonstrating his service in Korea. 

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




